Exhibit 10.34


SEPARATION AND CONSULTING AGREEMENT
This Separation and Consulting Agreement (the "Agreement"), dated February 20,
2018, is made and entered into by and between Convergys Corporation for itself
and on behalf of its subsidiaries (collectively referred to as the "Company")
and Andrea Ayers (“Executive”).
WHEREAS, effective as of the Separation Date (as defined below), the Executive
will cease to serve as Chief Executive Officer of the Company and cease to be an
employee of the Company; and
WHEREAS, the parties desire to resolve all issues related to Executive’s
employment and separation from employment with the Company;
NOW, THEREFORE, in consideration of the mutual promises in this Agreement, the
parties agree and covenant as follows:
1.Separation.
(a)    Executive hereby acknowledges and agrees that her employment with the
Company will end on the earliest to occur of the following dates (such date, the
“Separation Date”):
(i)
the date that a successor (including an interim) Chief Executive Officer
commences employment with the Company,

(ii)
the date that Executive’s employment is terminated (x) by the Company without
Cause (for purposes of this Agreement, such term shall have the meaning given to
it in the Severance Plan (as defined below)), or (y) due to Executive’s death or
Disability (for purposes of this Agreement, such term shall have the meaning
given to it in the Company’s long-term disability plan), and

(iii)
December 31, 2018;

provided that, if a successor (including an interim) Chief Executive Officer has
not commenced employment with the Company by December 31, 2018, Executive and
the Company shall engage in discussions regarding an extension of Executive’s
service as Chief Executive Officer on mutually agreeable terms. Notwithstanding
anything herein to the contrary, if Executive’s employment with the Company is
terminated prior to the Separation Date by the Company for Cause or due to
Executive’s resignation without Good Reason (as defined in the Severance Plan),
this Agreement shall be null and void. This Agreement shall not prohibit
Executive from terminating her employment for Good Reason (if applicable, as
defined in Section 2.9 of the Severance Plan) and in accordance with the terms
of the Severance Plan, and any such termination shall be treated as a
termination without Cause by the Company under this Agreement (and the date of
such termination shall be considered the Separation Date).
(b)    During Executive’s employment as President and Chief Executive Officer
from the date hereof through the Separation Date, the Company shall continue to
provide Executive with her current compensation and benefits, including a grant
of 2018 annual equity awards (the “2018 Awards”) in an amount commensurate with
her 2017 annual equity awards, to be granted at the same time 2018 annual equity
awards are granted to executive officers of the Company generally. If the
Separation Date occurs prior to the scheduled grant date for the 2018 Awards,
then the 2018 Awards will be granted immediately prior to the Separation Date.
(c)    Effective as of the Separation Date, Executive shall cease to be
President and Chief Executive Officer of the Company and an employee of the
Company and, consistent with the provision of the Convergys Corporation
Governance Principles applicable to a change in employment status of a member of
the Board of Directors of the Company (the “Board”), Executive shall tender her
resignation from the Board to the Chair of the Governance and Nominating
Committee for consideration by such committee and the Board. Further, Executive
hereby resigns, effective as of the Separation Date, as a member of the board of
directors of, or as a manager or any other position with, any of the Company’s
affiliates, and agrees to execute any documentation the Company determines
reasonably necessary or appropriate to facilitate such resignation.
(d)    The Company and Executive acknowledge and agree that for purposes of the
2012 Convergys Corporation Senior Executive Severance Pay Plan (the “Severance
Plan”), Executive’s termination of employment on the Separation Date will be
treated as a termination of employment described in Section 3.2(b) of the
Severance Plan.
2.    Separation Benefits. Upon the occurrence of the Separation Date, subject
to the execution and delivery by Executive on or after the Separation Date
(other than in the event of Executive’s death or physical or mental incapacity)
of the general release of claims attached hereto as Annex A (the “Release”) and
such Release becoming effective and irrevocable in accordance with its terms no
later than thirty (30) calendar days following the Separation Date, the
Executive will be entitled to receive the following payments and benefits
pursuant to the Severance Plan:
(a)     on the first payroll date occurring more than six (6) months following
the Separation Date, a cash lump sum equal to $3,990,000 (an amount equal to the
sum of (i) two (2) times Executive’s base salary and (ii) two (2) times
Executive’s target bonus payment under the applicable Annual Incentive Plan
(“AIP”)), less applicable withholdings, which represents the Severance Pay (as
defined in Section 4.1 of the Severance Plan);
(b)    a pro-rated payment under the terms of the AIP, less applicable
withholdings, for the fiscal year during which the Executive’s Separation Date
occurs, to be paid in a lump sum at the same time that payments are made to
other participants under the terms of the AIP;
(c)    provided that Executive timely elects COBRA coverage, continued medical,
vision, and dental coverage at Company employee rates for a period of
twenty-four (24) months following the Separation Date; and
(d)    outplacement services (as described in Schedule C of the Severance Plan)
through the Company’s usual provider, as long as Executive begins to utilize
such services within 90 days of the Separation Date.
Executive acknowledges that such separation payments and benefits are in
exchange for Executive’s Release, are consistent with the Severance Plan, and
are not otherwise owed to Executive.
3.    Treatment of Equity Awards.
(a)    Executive’s termination of employment on the Separation Date will be
treated as a termination without Cause (or a termination of employment due to
death, if applicable) for purposes of the Company’s Amended and Restated
Long-Term Incentive Plan (the “LTIP”) and the award agreements thereunder
governing Executive’s outstanding Company equity awards as of the Separation
Date. In accordance with the terms of such award agreements, Executive’s awards
will vest on a prorated basis, calculated as set forth in the applicable award
agreement (provided that Executive’s termination of employment due to Disability
shall be treated for purposes of this Section 3(a) in the same manner as a
termination without Cause for such purpose), through the Separation Date.
(b)    The portion of such awards that does not become vested at the Separation
Date (collectively, the “Continuing Awards”), will:
(i)
in the case of Executive’s termination of employment due to Disability, remain
outstanding and continue to vest (in the case of performance-based restricted
stock unit awards (“PRSUs”), based on the actual level of achievement of the
applicable performance goals) and be paid on the regularly scheduled dates (it
being understood that the number of shares underlying each Continuing Award of
time-based restricted stock units (“TRSUs”) vesting on each regularly scheduled
date shall equal the number of shares originally scheduled to vest on such date
or, if fewer, the total number shares remaining under such TRSU award after
taking into account the prior prorated vesting),

(ii)
in the case of Executive’s death, vest (with the performance goals applicable to
PRSUs deemed to be achieved at the target level) and be delivered within ten
(10) business days thereafter, or

(iii)
in the case of Executive’s termination without Cause, remain outstanding and
eligible to vest in accordance with Section 4 below.

Notwithstanding anything to the contrary, upon the occurrence (prior to, on or
following the Separation Date) of a Change of Control (as defined in the LTIP),
the Dollar Amount (as defined in the applicable award agreements) payable in
respect of each of Executive’s then outstanding Company equity awards will
immediately vest and, subject to Section 13.4 of the LTIP, be paid to Executive
within ten (10) business days following the Change of Control. In the event of
any conflict between the terms of this Section 3 and the terms of any award
agreement applicable to Executive’s Company equity awards, the terms of this
Section 3 shall control.
4.    Consulting Services.
(a)    Executive shall make herself available to render consulting services (the
“Services”) to the Company, on the terms and conditions set forth in this
Agreement, for the period beginning on the Separation Date (provided that the
Separation Date did not occur due to Executive’s death or Disability) and ending
on February 28, 2021 (the “Consulting Period”), provided that the Consulting
Period shall terminate (i) immediately upon the death of Executive or
Executive’s incurrence of a Disability, (ii) immediately upon the Company’s
delivery of written notice to Executive providing for termination of the
Consulting Period (x) for Cause, or (y) due to Executive’s failure to materially
perform the Services that was not cured within ten (10) days following
Executive’s receipt of written notice from the Company reasonably identifying
the alleged failure, or (iii) thirty (30) days following the Company’s delivery
of written termination notice to Executive for any other reason, or Executive’s
delivery of written termination notice to the Company.
(b)    During the Consulting Period, Executive shall render such Services as may
be reasonably requested from time to time by the Board or a successor (or
interim) Chief Executive Officer of the Company, at such times as may be
reasonably requested and at such locations as shall be mutually agreed, provided
that Executive shall not be required to dedicate more than thirty (30) hours per
month to providing the Services. For the avoidance of doubt, Executive shall not
be prohibited from providing services to other entities so long as such services
do not interfere with her performance of the Services or otherwise violate
Section 5 of this Agreement or any restrictive covenants set forth in any other
agreement between the Company and Executive. Notwithstanding the foregoing,
Executive shall not be obligated to provide Services with respect to any product
or service that is first provided by the Company after the Separation Date and
that was not researched or developed by the Company during Executive’s
employment with the Company if doing so would result in a breach of Executive’s
non-competition covenant with her then current employer.
(c)    In consideration of the Services, the Company shall, during the
Consulting Period, pay Executive a consulting fee at an annual rate of $360,000
payable monthly in arrears, and shall reimburse Executive for all reasonable
business expenses incurred by Executive in accordance with the Company’s
policies, as in effect from time to time. Executive shall be indemnified by the
Company with respect to her performance of the Services on the same basis as
senior executives of the Company are indemnified at the time of the
indemnification.
(d)    In addition, during the Consulting Period, the Continuing Awards shall
remain outstanding and eligible to vest, subject to Executive’s continued
provision of the Services through each applicable vesting date and, in the case
of PRSUs, based on the actual level of achievement of the applicable performance
goals. Upon termination of the Consulting Period prior to February 28, 2021, the
Continuing Awards shall be treated as follows:
(i)
        If the Company terminates the Consulting Period without Cause (as
defined in the Severance Plan) or due to Executive’s Disability, or Executive
terminates the Consulting Period due to a material breach of this Agreement by
the Company (after written notice delivered by Executive to the Company
reasonably identifying the alleged breach and the Company’s failure to cure such
breach within thirty (30) days thereafter), the then outstanding Continuing
Awards will remain outstanding and continue to vest (in the case of PRSUs, based
on the actual level of achievement of the applicable performance goals) and be
paid on the regularly scheduled dates (it being understood that the number of
shares underlying each Continuing Award of TRSUs vesting on each regularly
scheduled date shall equal the number of shares originally scheduled to vest on
such date or, if fewer, the total number shares remaining under such TRSU award
after taking into account the prior prorated vesting);

(ii)
        If the Consulting Period terminates due to Executive’s death, the then
outstanding Continuing Awards will immediately vest (in the case of PRSUs, with
performance goals deemed to be achieved at target level) and be settled within
ten (10) business days thereafter; and

(iii)
        If the Company terminates the Consulting Period for Cause, or Executive
terminates the Consulting Period other than due to a material breach of this
Agreement by the Company, the then outstanding Continuing Awards will be
immediately forfeited.

In the event of any conflict between the terms of this Section 4(d) and the
terms of any award agreement applicable to the Continuing Awards, the terms of
this Section 4(d) shall control.
5.    Restrictive Covenants.
  
(a)    Executive recognizes the Company’s need to prevent unfair competition and
to protect the Company’s legitimate business interests. Accordingly, Executive
agrees that, during Executive's employment and until the latest to occur of (x)
the second anniversary of Executive’s termination of employment with the
Company, and (y) the last day of the Consulting Period (the “Restricted
Period”), Executive will not accept employment or engage in any business
activity (whether as a principal, partner, joint venturer, agent, employee,
salesperson, consultant, independent contractor, director, or officer) with a
“Competitor” of the Company where such employment would involve Executive:
(i)
        developing, marketing, providing, selling or attempting to sell, or
assisting in the sale or attempted sale of (A) any services or products similar
to those services or products with which Executive had any involvement or
information during Executive’s employment with the Company (including those
services or products being researched or developed during Executive’s employment
with the Company) or (B) material products or services with which Executive had
direct significant involvement (including by internal Company dialogue with
Executive) during the Consulting Period (including those material products or
services being researched or developed by the Company and with which Executive
had direct significant involvement (including by internal Company dialogue with
Executive) during the Consulting Period); or

(ii)
        providing or performing services that are similar to any services that
Executive provided to or performed for the Company during Executive’s employment
with the Company or during the Consulting Period.

For purposes of this provision, a “Competitor” is any business or entity that,
during the Restricted Period, provides or seeks to provide, any products or
services similar to or related to any products sold or any services provided by
the Company (x) during the one-year period prior to Executive’s termination of
employment, (y) with which Executive had any involvement or information at any
time during Executive’s employment with the Company (including those services or
products being researched or developed during Executive’s employment with the
Company), or (z) which are material products or services with which Executive
had direct significant involvement (including by internal Company dialogue with
Executive) during the Consulting Period (including those material products or
services being researched or developed and with which Executive had direct
significant involvement (including by internal Company dialogue with Executive)
during the Consulting Period). “Competitor” includes, without limitation, any
company or business that:
(i)
    provides outsourced customer management and/or customer care services
(including but not limited to customer service; customer retention; technical
support; business-to-consumer sales; complex device support; business-to-
business sales and account management; back office; collections; quality
assurance; direct response; and home agent);

(ii)
        operates call centers and/or employs home agents to provide customer
management and/or customer care services;

(iii)
        provides products or services similar or related to, or in competition
with, the products or services provided by any entity or business that is
acquired by or merged into the Company during Executive’s employment with the
Company; or

(iv)
        is identified by the Company as a competitor in any of the Company’s
public filings with the Securities and Exchange Commission.

This restriction will be limited to the geographical area where the Company is
doing business and the geographic area where the Company markets its products
and/or services (x) at the time of Executive’s termination of employment, or (y)
after Executive’s termination of employment and during the Consulting Period if
Executive could reasonably be expected to have knowledge of such geographic area
given the scope of the Services. In the event that Executive violates this
provision, it is expressly agreed that, in order for the Company to receive the
full benefit of Executive’s covenant, the Restricted Period will be tolled until
the date on which Executive ceases to be in violation of this provision. If a
Change of Control occurs during the Restricted Period, such period will
automatically be extended through February 28, 2021.
(b)    During the Restricted Period, Executive will not directly or indirectly,
through any person or entity, communicate with (i) any of the Company’s
customers from which the Company generated revenue (x) during the year preceding
Executive’s termination of employment or (y) after Executive’s termination of
employment and during the Consulting Period if Executive could reasonably be
expected to know the identity of such customers given the scope of the Services;
or (ii) any prospective customers known to Executive during the year prior to
Executive’s termination of employment or after Executive’s termination of
employment and during the Consulting Period, for the purpose or intention of
attempting to sell any Competitor’s products or services or attempting to divert
business from said customer or prospective customer away from the Company. In
the event that Executive violates this provision, it is expressly agreed that,
in order for the Company to receive the full benefit of Executive’s covenant,
the Restricted Period will be tolled until the date on which Executive ceases to
be in violation of this provision. If a Change of Control occurs during the
Restricted Period, such period will automatically be extended through February
28, 2021.
(c)    During the Restricted Period, Executive will not, directly or indirectly,
through any person or entity: (i) communicate with any Company employee
concerning employment opportunities with a Competitor; and/or (ii) attempt to or
actually induce, persuade, or entice any Company employee to terminate such
person’s employment relationship with the Company or accept employment with a
Competitor. In the event that Executive violates subparagraphs (i) or (ii) of
this provision, it is expressly agreed that, in order for the Company to receive
the full benefit of Executive’s covenant, the Restricted Period will be tolled
until the date on which Executive ceases to be in violation of this provision.
If a Change of Control occurs during the Restricted Period, such period will
automatically be extended through February 28, 2021.
(d)    The Company develops and utilizes technology, models, programs, data,
research and development, concepts, goodwill, customer relationships, training,
and trade secrets. The success of the Company and each of its employees is
directly predicated on the protection of its knowledge and information.
Executive acknowledges that during the Consulting Period, Executive will be
entrusted with, have access to, and obtain intimate, detailed, and comprehensive
knowledge of confidential and/or proprietary information that is not generally
known by the public ("Information"), including confidential information
concerning : (i) the Company’s and/or its customers’ and/or suppliers’
processes, practices, and procedures; (ii) the Company’s customers, suppliers
and employees; (iii) the Company’s advertising and marketing plans; (iv) the
Company’s strategies, plans, goals, projections, and objectives; (v) the
Company’s research and development activities and initiatives; (vi) the
strengths and weaknesses of the Company’s products or services; (vii) the costs,
profit margins, and pricing associated with the Company’s products or services;
(viii) the Company’s sales strategies, including the manner in which it responds
to customer requests and requests for information or requests for proposals;
(ix) the Company’s business, including budgets and margin information, and (x)
matters or intellectual property considered confidential by the Company, its
customers, or suppliers, including information considered confidential by such
customers’ or suppliers’ customers, vendors, or other third-party providers, and
any information of a third party that the Company designates as confidential
(e.g., third-party information accessed or used by Executive during his/her
employment). Executive agrees that the Information is highly valuable and
provides a competitive advantage to the Company. Executive further agrees that,
given the United States and worldwide markets in which the Company competes,
confidentiality of the Information is necessary without regard to any geographic
limitation. Both during and after the Consulting Period, Executive agrees to
retain the Information in absolute confidence and not to use or permit access to
or disclose the Information to any person or organization, except as required
for Executive to perform the Services. Upon termination of the Consulting Period
for any reason, or at any time upon the Company’s request, Executive shall
promptly deliver and return to the Company all Information (in whatever medium
recorded) together with all copies thereof, and all devices, computer disks or
other electronic or magnetic storage media, records, data, proposals, lists,
specifications, drawings, sketches, materials, equipment, other documents, or
other property of the Company, together with all copies thereof. Notwithstanding
the confidentiality obligations set forth in this Agreement, Executive shall not
be held criminally or civilly liable for the disclosure of a trade secret that
is made in confidence to federal, state, or local government officials or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of the law. Executive shall not be held criminally or civilly liable
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other legal proceeding if the filing is made
under seal. If Executive files a lawsuit alleging retaliation by the Company for
reporting a suspected violation of the law, Executive may disclose the Company’s
trade secret to Executive’s attorney and use the trade secret information in
those court proceedings, provided that Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except as
permitted by court order.
(e)    In the event Executive is uncertain as to the application of the
foregoing covenants to any contemplated employment opportunity or business
activity, Executive agrees to inquire with the General Counsel of the Company,
specifying in writing the contemplated opportunity or activity. Under no
circumstances will Executive be relieved of her obligations under this Section
5, unless agreed to in writing by an authorized officer of the Company.
(f)    In consideration of the payments and benefits to be provided to Executive
pursuant to this Agreement, Executive agrees that it is reasonable and necessary
for the protection of the goodwill and business of the Company that Executive
make the covenants contained in this Section 5, and that the Company may suffer
irreparable injury if Executive engages in conduct prohibited by this Section 5.
Executive represents that Executive has thoroughly reviewed the terms of these
covenants and acknowledges that, this Agreement does not supersede or extinguish
any restrictive covenants set forth in any other agreement between the Company
and Executive.
(g)    Executive expressly acknowledges that any breach or violation of any of
the covenants made by Executive in this Section 5 may cause immediate and
irreparable injury to the Company and that in the event of a breach or
threatened or intended breach of this Agreement by Executive, the Company, in
addition to all other legal and equitable remedies available to it, will be
entitled to seek injunctions, both preliminary and temporary, and restraining
orders, enjoining and restraining such breach or threatened or intended breach.
6.    Return of Company Property. Executive agrees that, except as otherwise
instructed by the Company, as soon as practicable following the Separation Date,
Executive shall deliver to the Company, or caused to be delivered to the
Company, the following:
(a)    all Company equipment and property (cell phone, blackberry, laptop,
pager, etc.) and all documents or other tangible materials (whether originals,
copies, or abstracts, and including, without limitation, price lists, question
guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, calling or business cards, credit cards,
customer lists or records, correspondence, computer printout documents,
contracts, orders, messages, phone and address lists, memoranda, notes, work
papers, agreements, drafts, invoices and receipts) which in any way relate to
the Company’s or its affiliates’ business and were furnished to Executive by the
Company or its affiliates or were prepared, compiled, used, or acquired by
Executive while employed by the Company, excluding personal items paid for by
Executive;
(b)    all keys, combinations, badges and access codes to the premises,
facilities, and equipment of the Company and/or its affiliates (including
without limitation, the offices, desks, storage cabinets, safes, data processing
systems, and communications equipment), whether furnished to Executive by the
Company or its affiliates. The above reference includes any personal property,
equipment, or documents prepared, used, or acquired by Executive with funds
expended by the Company or its affiliates while Executive was employed by the
Company, excluding personal items paid for by Executive; and
(c)    all monies owed by Executive to the Company for whatever reason.
Notwithstanding the foregoing, Executive may retain her contacts, calendars and
personal correspondence and any information reasonably necessary for tax return
preparation purposes.
7.    General.
(a)    This Agreement constitutes the entire agreement and understanding of the
parties regarding its subject matter and supersedes all prior agreements,
arrangements, and understandings with Executive, except (i) any Non-Disclosure
and Non-Competition Agreement signed by Executive, which remains in full force
and effect, (ii) any award agreements governing the Continuing Awards or any
other equity awards held by Executive that are outstanding on the date of this
Agreement, which remain in full force and effect except as modified by this
Agreement, and (iii) Executive’s rights under the Executive Deferred
Compensation Plan and the Retirement and Savings Plan, which remain in full
force and effect. This Agreement may be amended or modified only by a writing
signed by the parties.
(b)    No waiver with respect to any provision of this Agreement will be
effective unless in writing. The waiver by either party of a breach of any
provision of this Agreement by the other will not operate or be construed as a
waiver of any other or subsequent breach.
(c)    Executive shall be reimbursed for her reasonable legal fees (within
thirty (30) days following her providing an invoice to the Company) if she
prevails on a material issue in any dispute with the Company arising under this
Agreement following a Change of Control.
(d)    The section headings contained in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
(e)    This Agreement will be binding upon and inure to the benefit of the
Company, its subsidiaries, affiliates, successors and assigns, and Executive,
Executive’s heirs and personal representatives.
(f)    The laws of State of Ohio will govern this Agreement without giving
effect to conflicts of law provisions. Executive further voluntarily consents
and agrees that the state or federal courts located in Hamilton County, Ohio:
(i) must be utilized solely and exclusively to hear any action arising out of or
relating to this Agreement; and (ii) are a proper venue for any such action and
said courts can appropriately exercise personal jurisdiction over Executive for
any such action.
(g)    It is intended that the payments and benefits provided under this
Agreement will be exempt from the application of, or comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
This Agreement will be construed in a manner that effects such intent to the
greatest extent possible. However, the Company shall not be held liable for any
taxes, interests or penalties owed by Executive as a result of this Agreement.
[Signature page follows.]

In witness whereof, the Company and Executive have executed this Agreement as of
the date first set forth above.


Convergys Corporation


By:/s/ Jarrod B. Pontius         
     Name: Jarrod B. Pontius
     Title: General Counsel and
Chief Administrative Officer
   
      


Executive




/s/ Andrea Ayers            
Andrea Ayers


 

    
            
            

ANNEX A
General Release of Claims


Pursuant to the Separation and Consulting Agreement (the “Separation Agreement”)
dated February 20, 2018 by and between Convergys Corporation (the “Company”) and
Andrea Ayers (“Executive”), Executive hereby acknowledges and agrees to this
General Release of Claims (this “Release”), effective as of the date set forth
below.
1.    Release and Affirmations. As a condition to Executive’s receipt of the
payments and benefits set forth in the Separation Agreement, Executive, on
behalf of herself and her heirs and estate, releases the Company and its
affiliates, and each of their respective directors, employees, agents,
representatives, successors, and assigns (collectively, the “Releasees”) from
any and all claims, liabilities, promises, agreements, and lawsuits (including
claims for attorneys’ fees, costs, back pay, front pay, benefits, and punitive
and compensatory damages) with respect to circumstances or events occurring
prior to the execution of this Release of any nature relating to Executive’s
employment or separation from employment, other than (i) those arising under the
Separation Agreement and/or Continuing Awards or as a shareholder of the
Company, (ii) claims for indemnification as a director or officer, or as a
consultant under the Separation Agreement, or for coverage under directors’ and
officers’ liability insurance, and (iii) vested or accrued benefits under the
Company’s compensation or benefit plans and arrangements, including those:
(a)    asserting individual liability and/or claims under the Company’s policies
or benefit plans (except a claim for any vested pension or vested share
benefit),
(b)    arising from or related to Executive’s employment with the Company and
its affiliates and Executive’s separation from employment, including any and all
claims of race, color, sex, national origin, ancestry, religion, disability, age
or other discrimination, harassment, or retaliation under the State of Ohio or
any other state or district, Title VII of the Civil Rights Act of 1964, 42 USC
Section 2000e (and sections following), the Employee Retirement Income Security
Act, 29 USC Section 1001 (and sections following), the Reconstruction Era Civil
Rights Act, 42 USC Section 1981 (and sections following), the Age Discrimination
in Employment Act (“ADEA”), 29 USC Section 621 (and sections following), the
Americans with Disabilities Act, 42 USC Section 12101 (and sections following),
the Family and Medical Leave Act, 29 USC Section 2601 (and sections following),
the Worker Adjustment and Retraining Notification Act, 29 USC Section 2100 (and
sections following), the Sarbanes-Oxley Act, 15 USC Section 7201 (and sections
following), the Occupational Safety and Health Act, 29 USC Section 651 (and
sections following), and the amendments to such laws, as well as any related
statute of any state or district, and/or,
(c)    based on a theory of breach of contract, promissory estoppel, wrongful
termination, personal injury, defamation, loss of consortium, distress,
humiliation, loss of standing and prestige, public policy, or any other tort,
whether such claims are known or unknown, which Executive now has or claims to
have against the Releasees for circumstances arising out of or connected with
Executive’s employment with the Company and its affiliates, Executive’s
separation, or any other event or circumstance occurring prior to the date set
forth below, and also including any claims that may depend upon the identity
(whether known or unknown to Executive) of the Company’s selection of anyone to
perform some or all of the duties formerly performed by Executive.
2.    Covenant Not to Sue. Executive agrees to immediately withdraw any lawsuit
Executive may have already filed against the Releasees, and agrees not to file
any lawsuit against the Releasees in the future with respect to any claim
released under this Release. Executive waives any right to re-employment with
the Company, and agrees that the Company may reject any application Executive
makes for re-employment without any liability.
3.    Affirmation. Executive affirms that Executive has been paid and/or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and that no other leave (paid
or unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
Executive, except as provided in the Separation Agreement. Executive further
affirms that Executive has no known workplace injuries or occupational diseases
and has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act.
4.    Acknowledgment. Executive acknowledges that:
(a)    Executive was given twenty-one (21) days to consider this Agreement, that
Executive may revoke this Agreement within seven (7) days after signing it by
providing the Company with notice of revocation and that, in the event of such
revocation, the Company will have no obligations under the Separation Agreement;
(b)    Executive has not been pressured, coerced, or otherwise forced to execute
this Release and Executive is entering into this Release voluntarily;
(c)    Executive has not relied upon any statement or promise made by or on
behalf of the Company that is not contained in the Separation Agreement or this
Release;
(d)    Executive understands this Release;
(e)    Executive understands and intends that this Release fully and completely
releases the Releasees from any claims Executive may have;
(f)    the consideration Executive is to receive from the Company constitutes
consideration to which Executive is not entitled without execution of this
Release; and
(g)    Executive understands Executive’s right, and has been advised, to discuss
the Separation Agreement and this Release with Executive’s private attorney.
                  
Andrea Ayers


______________________________
Date





    


    